
	

114 HR 4977 IH: VA Scheduling Accountability Act
U.S. House of Representatives
2016-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4977
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2016
			Mrs. Walorski introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to ensure that each medical facility of the Department
			 of Veterans Affairs complies with requirements relating to scheduling
			 veterans for health care appointments, to improve the uniform application
			 of directives of the Department, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the VA Scheduling Accountability Act. 2.Compliance with scheduling requirements (a)Annual certification (1)In generalThe Secretary of Veterans Affairs shall ensure that the director of each medical facility of the Department of Veterans Affairs annually certifies to the Secretary that the medical facility is in full compliance with all provisions of law and regulations relating to scheduling appointments for veterans to receive hospital care and medical services, including pursuant to Veterans Health Administration Directive 2010–027, or any successor directive.
 (2)Prohibition on waiverThe Secretary may not waive any provision of the laws or regulations described in paragraph (1) for a medical facility of the Department if such provision otherwise applies to the medical facility.
 (b)Explanation of noncomplianceIf a director of a medical facility of the Department does not make a certification under subsection (a)(1) for any year, the director shall submit to the Secretary a report containing—
 (1)an explanation of why the director is unable to make such certification; and (2)a description of the actions the director is taking to ensure full compliance with the laws and regulations described in such subsection.
 (c)Annual reportThe Secretary shall annually submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report containing, with respect to the year covered by the report—
 (1)a list of each medical facility of the Department for which a certification was made under subsection (a)(1); and
 (2)a list of each medical facility of the Department for which such a certification was not made, including a copy of each report submitted to the Secretary under subsection (b).
				3.Uniform application of directives and policies of Department of Veterans Affairs
 (a)In generalThe Secretary of Veterans Affairs shall ensure that the directives and policies of the Department of Veterans Affairs apply to each office or facility of the Department in a uniform manner.
 (b)NotificationIf the Secretary does not uniformly apply the directives and policies of the Department pursuant to subsection (a), including by waiving such a directive or policy with respect to an office, facility, or element of the Department, the Secretary shall notify the Committees on Veterans’ Affairs of the House of Representatives and the Senate of such nonuniform application, including an explanation for the nonuniform application.
			
